Citation Nr: 1131972	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 50 percent for obsessive compulsive disorder with dysthymic disorder (psychiatric disorder), prior to August 20, 2007, and a rating higher than 70 percent since, including considering whether an earlier effective date is warranted for this higher 70 percent rating.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania, and Nashville, Tennessee.  

In March 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The AMC since has issued a supplemental statement of the case (SSOC) in May 2011 continuing to deny the claim and has returned the file to the Board for further appellate review.  


FINDINGS OF FACT

From October 22, 2003 to August 19, 2007, according to the medical and other evidence in the file, it is just as likely as not the Veteran's psychiatric disorder caused occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  His psychiatric disorder did not, however, cause total occupational and social impairment during those earlier years, but as likely as not has since August 20, 2007.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in his favor, from October 22, 2003 to August 19, 2007, the criteria are met for a higher 70 percent rating for the psychiatric disorder, and for an even higher 100 percent rating since August 20, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.125-4.130, Diagnostic Code (DC) 9404 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2003, prior to initially adjudicating the claim in March 2004, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required basic VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOCs discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial ratings, but not even higher ratings.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his service treatment records (STRs), VA and identified private treatment records, and arranged for VA compensation examinations in October 2005 and November 2009 to assess and then reassess the severity of his acquired psychiatric disorder.  
Notably, the Board primarily remanded this claim in March 2011 so the AMC could readjudicate the claim, with regards to all aspects the claim.  The AMC complied by sending the Veteran an appropriate SSOC in May 2011.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied the RO and AMC have made reasonable efforts to obtain all identified records and other evidence that is potentially pertinent to the claim.  Significantly, the Veteran has not identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that needs to be obtained.

The most recent VA compensation examination reassessing the severity of his psychiatric disability was in November 2009.  A more contemporaneous examination is not needed because there is already sufficient evidence in the file addressing the severity of his psychiatric disorder in relation to the applicable rating criteria to fairly decide the claim.  38 C.F.R. § 3.327(a) (2010).  Also keep in mind the Board is mostly granting the claim - increasing the initial rating from 50 to 70 percent and ultimately to the maximum possible 100 percent as of August 20, 2007, coinciding with the date a VA psychiatric hospitalization began.  So this rating increase extends back to even before his most recent November 2009 VA compensation examination and will compensate him at the higher possible level since this earlier date, in turn negating any need for any further examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  So the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


II.  Analysis-Entitlement to Higher Ratings 
for the Psychiatric Disorder

The Veteran's psychiatric disorder has been rated under 38 C.F.R. § 4.130, DC 9404, of the General Rating Formula for Mental Disorders.  He contends it is totally disabling, therefore warranting a higher 100 percent rating.  He had a 50 percent rating for this disorder from October 22, 2003, the effective date service connection was established, until receiving an increase in the rating to 70 percent as of August 20, 2007, the date of beginning a VA inpatient admission.  He since has continued to appeal for even higher initial ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130, the General Rating Formula.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula of 38 C.F.R. § 4.130, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  


In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.  


A.  Entitlement to a Rating Higher than 50 percent 
from October 22, 2003 to August 19, 2007


Here, with resolution of all reasonable doubt in his favor, the evidence of record supports increasing the Veteran's rating assignment from 50 to 70 percent for this initial period at issue.  38 C.F.R. §§ 4.3, 4.7.  In making this determination, the Board has reviewed his personal statements, VA and private treatment records, and his October 2005 VA examination report.  

There are several Axis I psychiatric diagnoses during this initial period.  However, since the symptoms and impairment associated with the obsessive compulsive disorder (OCD) and dysthymic disorder were virtually indistinguishable from the other Axis I psychiatric disorders, the Board considers all psychiatric symptoms shown as part and parcel of the service-connected disability and resultantly factored into the overall rating for this condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

All the competent medical evidence during this period of the appeal indicates the Veteran's psychiatric disorder severely impaired his functioning in both social and occupational settings.  Early during this period, in November 2004, he was hospitalized at a private facility for his anxiety and depression, which he reported had become much worse.  See Trinity Hospital discharge summary concerning his admission there from November 18-19, 2004.  

VA psychiatric treatment notes dated on February 3, 2006 show he received emergency treatment for a panic attack predominantly related to increasing anxiety over his job.  He again received emergency treatment on August 3, 2007 for suicidal ideations, depression and an anxiety attack after starting a new job.

Other VA treatment records demonstrate recurrent depression, anxiety, panic attacks exacerbated by his job stressors, sleep disturbance, appetite disturbance, amotivation, difficulty concentrating and making decisions, crying spells, and self-isolation.  

The October 2005 VA examination was consistent with these manifestations, but also noted the Veteran's report of progressively worsening symptoms over the years.  The diagnoses on Axis I were OCD and dysthymic disorder.  He had compulsive rituals, obsessional thoughts about work, was too worried to take vacations anymore with his wife, frequently awakened in the middle of the night, had suicidal thoughts, occasionally overate for comfort, and had some deficiencies in attention and concentration.  He had no friends, did not like people and crowds, and had very restricted activities such as watching TV and playing solitaire.  He was notably not close to his two adult children.  He reported difficulties in his long-time marriage.  The examiner concluded the anxiety was adversely affecting social functioning.  Also, notably, there was a rather low GAF score of just 40, signifying some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  
DSM-IV at 46-47.  During his earlier November 2004 psychiatric hospitalization, he had a higher GAF score of 50, indicating serious symptoms and impairment.  Id.  On the other hand, his VA treatment records show higher GAF scores of 55, indicative of only moderate symptoms (e.g., occasional panic attacks) and moderate difficulty in social and occupational functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

In this circumstance, however, where there is equally probative evidence for versus against assigning a higher rating, this doubt is resolved in his favor and the higher rating assigned.  38 C.F.R. §§ 4.3, 4.7.  That is to say, the Board concludes this medical evidence is equally probative on whether he had severe versus just moderate social and occupational impairment on account of his psychiatric disorder, so the ultimate finding is that he had severe impairment and, therefore, under DC 9404, is entitled to a higher 70 percent rating and not just 50 percent rating.  Id.  He did not have the total occupational and social impairment during this initial period, however, to support assigning an even higher 100 percent rating under this DC.


B.  Entitlement to a Rating Higher than 70 percent since August 20, 2007

The Board's review of the evidence from this subsequent period also at issue reveals the Veteran has experienced worsening PTSD symptoms, indeed, so much so that these symptoms now totally impact all areas of his life, including precluding his employability.  And as a consequence, he has been deemed entitled to a total disability rating based on individual unemployability (TDIU) effectively since April 27, 2008.

But records show that even earlier, at the very start of this period in question, he had been hospitalized at a VA facility to treat worsening anxiety, including panic attacks and more obsessive-compulsive behaviors that also had been affected by increased stress at his job.  An explanatory letter by a VA staff psychiatrist, dated in October 2007, who had treated him during the hospitalization indicates the GAF scores "were always in the severe-serious psychopathology range and level of psychosocial functioning, never better than about 40."  A GAF score in this range means there is some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  Indeed, he had a much lower GAF score of only 25 upon admission, though a much higher GAF score of 60-70 when later measured, but these higher scores are much more isolated and unrepresentative of his overall mental health.

Concurrent with that August 2007 hospitalization, the Veteran reported having had to take excessive leave from his employment as a federal worker on a continuous basis.  By all accounts, he retired in April 2008 because of his inability to further cope with the stresses of his job, and this apparently is why he has been receiving TDIU benefits effectively since April 2008.  His allegations of an inability to continue working in a substantially gainful job or capacity are confirmed by the earnings/leave statements he submitted, showing several hundred hours of leave taken leading up to his eventual retirement.  Although not a matter on appeal here, the Board also sees a letter in the file from the RO granting him a waiver concerning government life insurance premiums after he became too disabled to work in September 2007.  He remains retired.

The RO arranged for a VA compensation examination in November 2009 that resulted in diagnoses on Axis I of OCD, major depressive disorder, and panic disorder with agoraphobia.  And, again, although there also have been other notable diagnoses, there has not been the required differentiation of diagnoses to in turn compartmentalize the extent of symptoms that is attributable to the mental disability that is service connected versus that which is not.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  And, importantly, the examiner concluded there is "total occupational and social impairment due to mental disorder signs and symptoms."  This is essentially verbatim language affirming the criteria necessary for obtaining a 100 percent disability rating under § 4.130.  The examiner objectively found numerous psychiatric difficulties - notably, the Veteran has disheveled clothes, a variety of psychomotor abnormalities (e.g., hand wringing), impoverished speech, hostile and irritable attitude, constricted affect, anxious and depressed mood, easily distracted, short attention span, impaired thought process, impaired thought content, paranoid delusions, partial insight, sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, daily panic attacks, suicidal thoughts, poor impulse control, episodes of violence, cannot maintain hygiene, and moderately impaired memory.

This examiner remarked "[this Veteran] is a social recluse in his rural home now....  He has no friends or social contacts, other than his wife.  His life consists of staying home and watching recorded comedy movies on his television...Otherwise, he could not cite anything else in his life that brings him joy or pleasure."  Also, his anxiety and depression become severe whenever he interacts with the public.  This examiner further indicated the Veteran is quite emotionally distant from his children and grandchildren, crying as he spoke about them.  As for his employment or employability, this examiner indicated the Veteran had retired, but at his treating psychiatrist's recommendation, on account of the severity of his chronic mental health issues and problems.  This examiner assigned a correspondingly low GAF score of only 40, to cover a time frame of the past two years, so dating back to near the beginning of this period of the appeal.  In assigning this score, this examiner stated, "[i]n general , [the Veteran] is considered to be very low functioning from an overall psychosocial perspective."  

Certainly then, when reasolving all reasonable doubt in his favor, the Veteran has total occupational and social impairment and has since August 20, 2007.  The Board finds his psychiatric symptoms have become so severe as to warrant the maximum possible schedular rating of 100 percent.  He exhibits most, if not all, of the symptoms necessary for this maximum possible rating, including gross impairment in his thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting himself or others, and intermittent inability to perform activities of daily living such as personal hygiene.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

The Veteran's rating even before this decision was "staged" - 50 percent from October 22, 2003 until August 19, 2007, and 70 percent since August 20, 2007.  This decision further increasing his rating therefore represents a further staging of his rating as he now will have a higher 70 percent rating from October 22, 2003 until August 19, 2007, and a higher 100 percent rating since August 20, 2007.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran was employed until retiring in April 2008, and the Board in this decision, in effect, has conceded that he was totally disabled, including from employment, even earlier, as of his August 2007 hospitalization.  The Board finds no evidence that his disability, prior to August 20, 2007, markedly interfered with his ability to work, meaning above and beyond that contemplated by his now higher 70 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is especially true where, as here, the Veteran's schedular rating is in the higher range of the rating spectrum.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

For the initial period prior to August 20, 2007, the Board acknowledges he had a relatively short two-day or so psychiatric hospitalization in November 2004 and some emergency psychiatric treatments, but on the whole his symptoms were nonetheless fully contemplated by the schedular criteria for this higher 70 percent rating award.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

From October 22, 2003 to August 19, 2007, a higher 70 percent rating is granted for the psychiatric disorder, subject to the statutes and regulations governing the payment of VA compensation.

And as of August 20, 2007, a higher 100 percent rating is granted for the psychiatric disorder, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


